Case 3:17-cv-01112-JLS-NLS Document 162 Filed 01/27/20 PageID.7901 Page 1 of 3



  1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
      Daniel P. Struck, AZ Bar #012377
  2   (admitted pro hac vice)
      Rachel Love, AZ Bar #019881
  3   (admitted pro hac vice)
      Nicholas D. Acedo, AZ Bar #021644
  4   (admitted pro hac vice)
      Ashlee B. Hesman, AZ Bar #028874
  5   (admitted pro hac vice)
      Jacob B. Lee, AZ Bar #030371
  6   (admitted pro hac vice)
      3100 West Ray Road, Suite 300
  7   Chandler, Arizona 85226
      Tel.: (480) 420-1600
  8   Fax: (480) 420-1695
      dstruck@strucklove.com
  9   rlove@strucklove.com
      nacedo@strucklove.com
 10   ahesman@strucklove.com
      jlee@strucklove.com
 11
      LAW OFFICE OF ETHAN H. NELSON
 12   Ethan H. Nelson, CA Bar #262448
      4 Park Plaza, Suite 1025
 13   Irvine, California 92614
      Tel.: (949) 229-0961
 14   Fax: (949) 861-7122
      ethannelsonesq@gmail.com
 15
      Attorneys for Defendant/Counter-Claimant
 16   CoreCivic, Inc.
 17                          UNITED STATES DISTRICT COURT
 18                       SOUTHERN DISTRICT OF CALIFORNIA
 19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
      on behalf of themselves, and all others
 20   similarly situated,                       JOINT STATUS REPORT
                                                REGARDING ALLOCATION OF
 21                     Plaintiffs,             RESPONSIBILITY FOR REFILING
                                                DOCUMENTS AFFECTED BY THE
 22   v.                                        JANUARY 9, 2020 ORDER (Doc.
                                                158)
 23   CoreCivic, Inc., a Maryland
      corporation,                              Judge: Honorable Janis L. Sammartino
 24
                        Defendant.
 25

 26

 27

 28
      Joint Status Report Regarding Refiling                        17cv01112-JLS-NLS
      Redacted Documents
Case 3:17-cv-01112-JLS-NLS Document 162 Filed 01/27/20 PageID.7902 Page 2 of 3



  1   CoreCivic, Inc., a Maryland
      corporation,
  2
                        Counter-Claimant,
  3
      v.
  4
      Sylvester Owino and Jonathan Gomez,
  5   on behalf of themselves, and all others
      similarly situated,
  6
                        Counter-Defendants.
  7

  8          Plaintiffs/Counter-Defendants, Sylvester Owino and Jonathan Gomez
  9   (“Plaintiffs”), and Defendant/Counter-Claimant CoreCivic, Inc. (“CoreCivic”),
 10   through their respective counsel, submit the following status report regarding their
 11   allocation of responsibility for refiling all documents affected by the Court’s
 12   January 9, 2020 Order (Doc. 158). The parties have divided the responsibility for
 13   removing the redactions of staff names between them—Plaintiffs will be
 14   responsible for Exhibit 11 to the Declaration of Eileen R. Ridley in Support of
 15   Plaintiffs’ Motion for Class Certification (Doc. 114), and CoreCivic will be
 16   responsible for Exhibits B, C, and D to the Supplemental Declaration of Eileen R.
 17   Ridley in Support of Plaintiffs’ Reply Brief in Response to Defendants’
 18   Supplemental Brief (Doc. 148) and Exhibits 41 and 42 to the Declaration of
 19   Eileen R. Ridley in Support of Plaintiffs’ Motion for Partial Summary Judgment
 20   (Doc. 110).
 21          The parties will exchange the corrected copies of the exhibits they are
 22   responsible for on or before Friday, January 31, 2020 for review and additional
 23   telephonic meet and confers as needed. Plaintiffs will file the corrected copies of all
 24   of the exhibits listed above on or before Wednesday, February 5, 2020.
 25

 26   ///
 27   ///
 28
      Joint Status Report Regarding Refiling                             17cv01112-JLS-NLS
      Redacted Documents
Case 3:17-cv-01112-JLS-NLS Document 162 Filed 01/27/20 PageID.7903 Page 3 of 3



  1          Dated: January 27, 2020
  2
                                               By s/ Jacob B. Lee
  3                                               Daniel P. Struck
                                                  dstruck@strucklove.com
  4                                               Rachel Love
                                                  rlove@strucklove.com
  5                                               Nicholas D. Acedo
                                                  nacedo@strucklove.com
  6                                               Ashlee B. Hesman
                                                  ahesman@strucklove.com
  7                                               Jacob B. Lee
                                                  jlee@strucklove.com
  8                                               STRUCK LOVE BOJANOWSKI & ACEDO,
                                                  PLC
  9
                                                  Ethan H. Nelson
 10                                               LAW OFFICE OF ETHAN H. NELSON
                                                  ethannelsonesq@gmail.com
 11
                                                  Attorneys for Defendant/Counter-
 12                                               Claimant CoreCivic, Inc.
 13

 14
                                               By s/ Alan R. Ouellette (with permission)
 15                                              J. Mark Waxman
 16                                              Eileen R. Ridley
                                                 Geoffrey Raux
 17                                              Nicholas J. Fox
                                                 Alan R. Ouellette
 18                                              FOLEY & LARDNER LLP
 19
                                                  Robert L. Teel
 20                                               LAW OFFICE OF ROBERT L. TEEL
 21                                               Attorneys for Plaintiffs/Counter-
                                                  Defendants Sylvester Owino, Jonathan
 22                                               Gomez, and the Proposed Class(es)
 23

 24

 25

 26

 27

 28

      Joint Status Report Regarding Refiling                              17cv01112-JLS-NLS
      Redacted Documents
